Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8-23-2022 has been entered.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claimed invention is interpreted as a personal cleansing composition in either solid or liquid form comprising a higher  fatty acid which is defined broadly in the specification as having 5-25 carbon atoms; a N-methyl taurine;  and a polymer such as dimethyl diallyl ammonium chloride as a monomer (Polyquaternium-7 is preferred polymer) having a molecular weight of less than 200,000 or less.
Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Ishimori et al (2014/0086864) in view of Yamato et al (2006/0094610) and further in view of JP (09-157688) is withdrawn.
Election/Restrictions
Newly submitted claim 3 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicant’s original claim 1 is drawn to a composition claim as is the newly added claim 2. The pump foamer container is nominal. Newly submitted claim 3, however, is drawn to an article such as the pump foamer container  with the composition. The claim, therefore, is drawn to the container and its’ underpinnings, which was not originally presented nor searched and classified in that manner. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 3 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissey-Beugras et al (2006/0135397).
Bissey-Beugras et al disclose a liquid cleansing composition comprising and aqueous medium: at least one anionic surfactant; and electrolyte and a polymer for the formulation of keratin material cleansing products (abstract).
Anionic surfactants include taurates such as sodium salts of palm kernel oil methyltaurate and N-acyl N-methyltaurates  such as N-cocoyl N-methyltaurate and sodium palmitoyl methyltaurate (0052). In addition, Bissey-Beugras et al teach the inclusion of cationic polymers to give the foaming composition softness and creaminess and further comprise specific compounds such as Polyquaternium 7, applicants preferred (0074-0080). With respect to the packaging of the cleansing composition, Bissey-Beugras et al teach the use of a pump-dispenser bottle as a preferred mechanism (0103).
Bissey-Beugras et al is silent with respect to the neutralization rate of 100%-150% as called out in claim 2
It would have been obvious to the skilled artisan to expect the compound of N-methyl taurate is 100% neutralized with the fatty acids of palm kernel or palmitoyl as suggested by Bissey-Beugras et al. Furthermore, the composition as a whole can comprise a neutral pH, which indicates full neutralization of all acids with the compositions (0102). Therefore, in the absence of a showing to the contrary and with the indication of a neutralized composition, the skilled artisan would appear to be motivated to incorporate the sodium N-methytaurate and higher fatty acid component as suggested by Bissey-Beugras et al in view of the teachings disclosed therein.
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property, which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (8,946,137) in view of JP (09-157688) is withdrawn.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (8,946,137) in view of JP (09-157688) and further in view of Bissey-Beugras et al (2006-0135397).
Kimura et al disclose a skin washing agent having excellent foaming and creaminess feeling upon the skin (abstract). The compositions comprise (a) a fatty acid, (b) one or more polymers selected from formula (I) or a monomer such as dimethyldiallylammonium chloride (DADMAC) having a molecular weight of from 5,000 to 7,500 (col. 4, lines 1-36 and col. 5, line 10-17); (c) a polyglyceryl monoalkyl ether; and (d) an acylmethyl taurine of formula (III) (col. 6, lines 36-56). 
Kimura et al teach a soap compound such as sodium acylmethyl taurine, they lack a specific teaching of applicant’s higher fatty acid and sodium N-methyl taurine soap in admixture.
JP ‘688 teach a detergent composition or shampoo composition having a compound of a resultant soap mixture obtained by reacting an alkali metal salt such as sodium with C8-C24 higher fatty acid and N-methyl taurine (abstract).
It would have been obvious to the skilled artisan at the time the invention was made to include the specific N-methyl taurine soap of JP’688 to the compositions of Kimura et al since Kimura et al teach the inclusion of the compound sodium acylmethyl taurine and JP ‘688 teach an equivalence of higher fatty acids with sodium N-methyl taurine to provide  soap for personal or detergent usages. Moreover, JP ‘888 teach that said resultant fatty acid and sodium N-methyl taurine provides excellent foaming and better qualities on the skin such as reduced stretchy and cracking (abstract). Accordingly, one skilled would have been motivated to include the specific resultant sodium N-methyl taurine soap with the expectation of providing a personal composition having excellent foaming and qualities that are expected from the prior art of record.
With respect to the pump foamer container, Bissey-Beugras et al is relied upon as set forth above. 
One skilled in the art would have been motivated to package the skin or shampoo composition of Kimura et al in view of JP ‘688 in a pump container as suggested by Bissey-Beugras et al since foaming qualities appear as the expectation of choice within all of the applied prior art of record. 
 [W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious. [KSR Int'l Co. v.Teleflex Inc., 550 U.S. at 418 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976).]
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322. The examiner can normally be reached 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Necholus Ogden Jr.
Examiner 
Art Unit 1761




/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761